Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Marcus Leslie, Appellant                               Appeal from the 5th District Court of Bowie
                                                        County, Texas (Tr. Ct. No. 13-F-1027-005).
 No. 06-15-00057-CR         v.                          Opinion delivered by Justice Carter* and
                                                        Chief Justice Morriss and Justice Moseley,
 The State of Texas, Appellee                           participating. *Sitting by Assignment.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to delete the deadly weapon
finding. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Marcus Leslie, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                       RENDERED DECEMBER 3, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk